         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 1 of 44




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS




UNITED STATES OF AMERICA,
                      Plaintiff,

v.                                              Case No. 6:16-cr-10141-01 EFM

CURTIS WAYNE ALLEN,
                                   Defendant.




    DEFENDANT CURTIS WAYNE ALLEN’S SENTENCING MEMORANDUM


         Curtis W. Allen respectfully asks this Court to impose a sentence of ten years

imprisonment for each count, to run concurrently, followed by a ten-year term of

supervised release. Mr. Allen filed separately his objection to the PSR. Should the

Court grant those objections, Mr. Allen’s guideline range would be 108 to 135

months, and the requested ten-year sentence falls within that range. Should the

Court reject those objections, the range increases from 9 to 11 years to life in

prison. 1 Thus, he alternatively asks for a below-guideline variance to ten years. The

reasons for a lesser sentence include:

     •   Mr. Allen is much less culpable than his co-defendant Mr. Stein;

     •   Mr. Allen is a military veteran who served his country with honor and
         distinction;

     •   First Lieutenant Allen answered the call to war and served in combat in Iraq;

1The PSR calculates an adjusted offense level of 48 and criminal history category of
VI.
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 2 of 44




     •   Mr. Allen returned from Iraq a changed man, bearing the unseen scars of
         war;

     •   Trauma and moral injuries suffered in Iraq contributed to the bravado of Mr.
         Allen’s statements recorded by a paid FBI informant, his conspiratorial
         conduct, and his susceptibility to being influenced by others;

     •   Mr. Allen’s misguided patriotism was inflamed by the rhetoric of the 2016
         political climate and the influence of the Russian information warfare
         campaign against the American people; and

     •   Mr. Allen is a low risk to reoffend upon release due to his age and lack of
         criminal history.

     This is really a civil rights case, as the language of Count 2 best captures the

criminal conduct of Mr. Allen determined by the jury. The conspiracies here were

not consummated or otherwise involved an actual victim, loss, or injury. The

statutory maximum punishment for Count 2 is ten years, or 120 months.

Considering the § 3553(a) factors, and the nature and circumstances of the offense

and the history and characteristics of Mr. Allen as detailed below, a term of

imprisonment for ten years, followed by ten years of supervised release, is fair and

just sentence.

I. Mr. Allen is much less culpable for these crimes than his codefendant,
   Mr. Stein, and deserves less punishment.

         The Court must consider “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct” when determining a sentence. 2 The Court may also compare Mr. Allen to




2   18 U.S.C. § 3553(a)(6).


                                             2
       Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 3 of 44




his two co-defendants, and Mr. Stein in particular, when determining the

appropriate sentence. 3 When compared, Mr. Allen is much less culpable for these

crimes than Mr. Stein.

      All three defendants shared a common theory of defense on the two

conspiracy counts—that the FBI created the conspiracy by directing the defendants’

conduct and then sought to criminalize what otherwise would have been

constitutionally protected speech and conduct. From the verdict, we know the jury

found otherwise. The Court refused an entrapment instruction, but may still

consider for a variance that Mr. Allen had little formed predisposition to commit

these offenses before meeting the FBI’s paid informant, Dan Day, and then subject

to the influence of Day and Mr. Stein.

      This timeline of events demonstrates how this investigation evolved:

October 9, 2015           Following a recruitment period, FBI Field Office in
                          Garden City, Kansas officially opened Dan Day as a
                          Confidential Human Source under the name
                          “Minuteman.”

December 7, 2015          FBI opened a full domestic terrorism investigation
                          focused on Jason Crick of Kansas III% for “militia
                          extremism” based largely on Dan Day’s reporting.

February 13, 2016         Dan Day identified Patrick Stein as an associate of Jason
                          Crick.

March 13, 2016            Curtis Allen became friends with Dan Day on Facebook. 4

3
 United States v. Smart, 518 F.3d 800, 804 (10th Cir. 2008) (“It follows that a
district court may also properly account for unwarranted disparities between
codefendants who are similarly situated, and that the district court may compare
defendants when deciding a sentence.”).
4 The following is cut/pasted from the voluminous Facebook search warrant return
for Mr. Allen:
                                         3
       Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 4 of 44




April 21, 2016            FBI initiated a full investigation into Patrick Stein
                          because it deemed him to be a “radicalizer/recruiter” of
                          “militia extremism.”

June 14, 2016             Meeting at Brody Benson’s farm called by Patrick Stein.
                          First time Dan Day wore a “body wire” to record
                          conversations.

August 17, 2016           FBI initiated a full investigation into Curtis Allen for
                          “militia extremism” because it considered him to be a
                          “radicalizer/recruiter.” And because his militia group,
                          Kansas Security Forces, was “deemed a domestic political
                          advocate organization, the investigation of Curtis Allen
                          has been deemed a Sensitive Investigative Matter.”

August 22, 2016           FBI initiated a full investigation into Gavin Wright for
                          “militia extremism.”

October 11, 2016          Curtis Allen was arrested in Liberal, Kansas.

October 14, 2016          Patrick Stein was arrested in Dodge City, Kansas. Gavin
                          Wright was arrested in Liberal, Kansas.

      This was not a case where a concerned citizen learned of threatening speech

or conduct, reported it to the FBI, and then agreed to become a Confidential Human

Source. Rather, the FBI recruited Dan Day to infiltrate militia groups in western

Kansas at least five months before he met any of the defendants. The FBI’s first

mission for Mr. Day was to infiltrate the Kansas III% militia, and it opened a

formal investigation of its leader, Jason Crick, based largely on Mr. Day’s

intelligence gathering. The evidence at trial never adequately explained why in

2015 the FBI felt compelled to recruit a Confidential Human Source in Garden City




                                          4
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 5 of 44




to gather intelligence on his fellow citizens who appeared to be engaged in only

constitutionally protected conduct and speech.

         There was scant evidence that Mr. Allen, a distinguished combat veteran

with no felony convictions on his record, had the predisposition to commit these

crimes. The government’s arguments during the instruction conference about

predisposition about the defendants’ state of mind and conduct prior to them being

targets of FBI investigation, and meeting Mr. Day in particular, solely pertained to

Mr. Stein.

         Mr. Allen was much more concerned with being a prepper and with his

militia, the Kansas Security Forces. 5 It was not until after Mr. Allen became

involved with Mr. Stein and Mr. Day that there was evidence of conspiratorial

thinking and conduct. The evidence was also clear that Mr. Day and Mr. Stein were

a closer group of two, while Mr. Allen and Mr. Wright were more distant from them.

         Mr. Day met Mr. Stein first amongst the group, and then he joined the

Kansas Security Forces Group. Mr. Day testified that Mr. Stein was much more

“radical” than any member of the militia or than his co-defendants. By far the

greatest volume of the government’s evidence pertained to Mr. Stein and his

comments were the most incendiary.

         Often, Mr. Day and Mr. Stein would talk between themselves that Mr. Allen

was not committed to their conspiratorial plot and would not actually do anything. 6


5   See, e.g, Def. Exs. 912-a – 912-k.
6   Def. Ex. 969. During a phone call on May 13, 2016, they said:
         Stein: You know, at least uh, I’m uh, not uh, like our Commander, you know.”
                                           5
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 6 of 44




For example, on October 5, 2016, after Mr. Stein first met with the UCEs, the group

had a meeting in Sublette. After the meeting, Mr. Stein and Mr. Day stayed behind

and spoke outside, which was recorded on a body wire worn by Mr. Day. 7 During

this conversation they again discussed how Mr. Allen wouldn’t “get anything done”

because he was “too cautious.” 8

         After Mr. Day received a FBI phone to record his calls, the phone records

show he had more than one call per day with Mr. Stein for 54 days; he had only six

calls total with Mr. Allen. 9

         Mr. Stein was the only one who met with the FBI UCEs, which he did three

times; Mr. Allen refused to do so. Mr. Stein was the only one to communicate with

the UCEs by messaging; Mr. Allen had none.

         Mr. Allen was largely insignificant to this plot moving forward, which was

demonstrated when he was arrested on October 11, 2016. Had Mr. Allen been the

critical piece to the plot moving forward, his incapacitation by arrest would have

stalled the plot from proceeding. It did not. Rather, Mr. Stein was undeterred and

declared immediately that he and Mr. Day would charge forward.



         CHS: Yeah. (chuckles) Yeah.
         Stein: Sit on your fuckin’ nuts and type, type big, but do nothin’.

7   Clips of this recording were admitted into evidence as Gov. Ex. 129.

8   Def. Ex. 970.

9See Def. Ex. 952. This summary table shows that between August 21, 2016 and
October 13, 2016 (54 days) there were 62 calls with Mr. Stein, 6 calls with Mr.
Allen, and 3 calls with Mr. Wright.


                                             6
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 7 of 44




         On October 12 – the day after Mr. Allen was arrested – Mr. Stein met with

the UCEs. The UCE (“Brian”) asked Mr. Stein regarding Mr. Allen: 10

                UCE 5276: So he’s out of the picture then?
                Stein:    Well, yeah. Uh, …

UCE “Brian” also testified that even though Mr. Allen was “out of the picture,” Mr.

Stein was still determined to go forward.

         On a phone call later that day, Mr. Stein recounted his meeting with the

UCE to Mr. Day. Regarding Mr. Allen being under arrest, Mr. Stein told Mr. Day, “I

told him, you and I, we’re going to continue … not to let this, I guess, slow anything

down.” 11

         The comparison between co-defendants, tried together, and convicted of the

same charges, presents the Court with the best vantage point to decide their

individual culpability compared to each other. Likewise, because they were tried

together and will be sentenced together, the Court has ample evidence before it to

compare Mr. Allen with Mr. Stein. 12 The evidence is overwhelming that Mr. Allen is

less culpable than Mr. Stein and he deserves less punishment.




10   Gov. Ex. 21-l.

11
     Def. Ex. 971.
12See, e.g., United States v. Rodriguez-Lopez, 276 Fed.Appx. 802, 809 n. 4 (10th Cir.
2008) (“It is permissible for a district court to consider unwarranted disparities
between co-defendants. … However, we have little information about the other
couriers to whom Rodriguez-Lopez compares himself. He concedes that only two of
them were sentenced prior to his sentencing.”).


                                            7
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 8 of 44




II.      Mr. Allen is a military veteran who served his country with honor
         and distinction.

         A.    Mr. Allen honorably served as a United States Marine.

         On August 7, 1984, at 17, Mr. Allen signed an enlistment contract to join the

United States Marine Corps as part of the delayed entry program. 13 His parents,

Jamie and Fred Allen, had to sign his enlistment contract because Mr. Allen was

not yet of age to legally joined the military:




         Notably, when Mr. Allen enlisted in the Marines, he had to report his medical

history. 14 He stated he had no memory loss.

         Mr. Allen graduated from Ashland High School in Ashland, Kansas on May

19, 1985. 15 Less than two months later, he left Kansas for San Diego, California. 16

He arrived at the Marine Corps Recruiting Depot on July 30, 1985 – seven days

after his 18th birthday. For the next 12 weeks, he received instruction on military

history and customs, endured rigorous physical training, learned firearms and



13   Def. Ex. 959-a.

14   Def. Ex. 959-b.

15   Def. Ex. 966-a.

16   Def. Ex. 959-d.


                                            8
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 9 of 44




combat survival skills, and passed the grueling 54-hour field event known as the

“Crucible.” After he persevered through all of that instruction and challenges, Mr.

Allen earned the title of United States Marine.

         In the Marines, Mr. Allen served as a ground surveillance, sensor operator.

On July 29, 1988, he was awarded the Good Conduct Medal because he had no

disciplinary marks his first three years in the Marines. 17 He also earned the Navy

and Marine Corps Sea Service Deployment Ribbon; a service award given after

either: 90 consecutive days at sea or two periods of at least 80 days within a 12-

month period.

         He achieved the rank of Corporal (E-4), his highest rank in the Marines, on

February 1, 1989. 18 Mr. Allen served in the Marine Corps from July 30, 1985 until

he received an Honorable discharge on July 29, 1989. 19

         B.     After a gap in service, Mr. Allen enlisted in the Army National
                Guard.

         After being out of military service for almost six years, Mr. Allen signed a

contract on July 20, 1995, to reenlist with the U.S. Army National Guard (ARNG)

for three years. 20 Because he left the Marines as a Corporal (E-4), he entered the

ARNG at the same paygrade as an E-4. He trained and served with the ARNG for



17   Def. Ex. 959-c.

18   Def. Ex. 959-e.

19   Def. Ex. 959-f.

20   Def. Ex. 960-a.


                                             9
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 10 of 44




three years, was promoted twice, to reach his highest enlisted rank as a Staff

Sergeant (E-6). 21

         C.     Mr. Allen earned a commission and served as an Officer in the
                U.S. Army National Guard.

         Staff Sergeant Allen proved his value to the ARNG and moved up the ranks.

On June 14, 1998, he began Officer Candidate School (OCS). 22 His term of enlisted

service having expired, Staff Sergeant Allen received an Honorable Discharge on

August 28, 1998. 23

         The next day, on August 29, 1998, Mr. Allen graduated from OCS. 24 He was

in Salina, Kansas and signed the “Oath of Office” to become an Officer in the

ARNG. 25 He became a Second Lieutenant (O-1), assigned to the branch of Field

Artillery as a Fire Direction Officer. 26

         Second Lieutenant Allen attended the U.S. Army Field Artillery School at

Fort Sill, Oklahoma from May 24, 1999 to October 14, 1999. 27 There he became

qualified as a Platoon Leader, Fire Direction Officer, and Company Fire Support




21   Def. Ex. 960-i at 2.

22   Def. Ex. 960-f at 1.

23   Def. Ex. 960-i at 1.

24   Def. Ex. 960-b.

25   Def. Ex. 960-c.

26   Def. Ex. 960-d.

27   Def. Ex. 960-e.
                                            10
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 11 of 44




Officer. The jurors met the Commander for this course – Colonel John Haithcock,

U.S. Army (Retired). Colonel Haithcock testified that he forgot Mr. Allen from the

course held almost 20 years ago, which meant to him that Mr. Allen was not a

disciplinary problem during his five months at Field Artillery School.

         After September 11, 2001, newly-promoted First Lieutenant (O-2) Allen had

the occasion to put his training into action. He was mobilized to duty and served as

the Officer in Charge of the Airport Security detachments of Garden City and Dodge

City, Kansas. 28 In this mission, he supervised 12 soldiers at three airports and the

flying public. He also served as a liaison between airport managers, local law

enforcement, and ARNG soldiers. His Senior Rater commended his maturity and

performance, while also noting that First Lieutenant Allen needed to complete his

courses at community college to receive his bachelor’s degree – a requirement to

promote to Captain (O-3). 29

         In January 2002, Lieutenant Allen was awarded the Army Commendation

Medal for his performance as the Officer in Charge of the Airport Security

detachment. In the recommendation for the award, 30 his Commander wrote:




28   Def. Ex. 960-f at 9-10.

29   Id. at 10.

30   Def. Ex. 960-g at 1.


                                          11
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 12 of 44




         Following the mission in Southwest Kansas, First Lieutenant Allen was

responsible for mobilizing, validating, and deploying his platoon to support

Operation Enduring Freedom. In 2002, his platoon deployed to Wurzburg,

Germany, where he served as a platoon leader in an infantry company and was

responsible for the care, welfare, and readiness of his soldiers. 31

         Following his return from Germany, First Lieutenant Allen was again

mobilized with his platoon – this time to Fort Riley, Kansas for a force protection

mission under Operation Noble Eagle. Lieutenant Allen and his platoon were at

Fort Riley for almost a year. His Battalion Commander’s evaluation of his

performance noted that he had “excellent leadership potential that has not been

fully realized” and “excellent technical and tactical knowledge.” 32 The Commander

also noted that he “must complete his bachelor degree before being considered for

promotion.” 33

         After the mission in Fort Riley in late 2003, First Lieutenant Allen had

served in the military for 19 years, with more than a five-year gap in service after



31   Def. Ex. 960-f at 11-12.

32   Id. at 13-14.

33   Id. at 14.


                                           12
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 13 of 44




the Marine Corps. He had 12 years of credited service for military retirement

purposes, with 8 remaining to be eligible for retirement. 34 His military record

showed that he was an exceptional officer when it came to technical knowledge and

tactics, military customs and courtesies, and mission capability. However, for

several reporting cycles it was noted that he needed to develop as a leader to “think

several moves ahead and anticipate potential problems.” He also needed to earn his

bachelor’s degree in order to promote to Captain. Without the degree and

promotion, Army regulations regarding high-year tenure would not permit him to

remain as a First Lieutenant to continue in service and potentially reach retirement

eligibility as an officer.

         But in 2003, America was at war, and despite not yet being promotion

eligible, First Lieutenant Allen answered the call of service again. This deployment

was to the warzone, as part of Operation Iraqi Freedom. Iraq would change the

trajectory not only of his military career, but his entire life.

III.     First Lieutenant Allen answered the call to war and served in
         combat in Iraq.

         A soldier’s experience in a combat zone depends largely on the time and place

in which they serve. First Lieutenant Allen served in Iraq from December 11, 2004

to on or about November 27, 2005 35 – some of the bloodiest time of the conflict. As

one American journalist later described the stability of Iraq around that time, “[t]he



34   Def. Ex. 960-j.

35   Def. Ex. 960-i at 6; Def. Ex. 960-j.


                                            13
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 14 of 44




disintegration of the country had been underway for a long time; in a sense it had

begun years before the Americans crossed the Kuwaiti border in March 2003. But

by 2006 it was happening with alarming speed, and with all the signs of being

irreversible.” 36

         Lieutenant Allen spent the first six months in Iraq at Camp Anaconda at

Balad Air Base, which was north of Baghdad and south of the city of Tikrit. This is

the area of the country where, “[b]y late 2005, the war was settling into the area in

and around Baghdad.” 37 Balad is located in the middle of the “hot, dusty towns of

the Tigris-River Valley north of Baghdad, an area that was never welcoming for

reporters and that grew increasingly difficult for civilian or military travel in the

fall of 2003 and after.” 38 Balad Air Base was located here:




36   George Packer, THE ASSASSINS’ GATE: AMERICA IN IRAQ 458 (2006).

37Thomas E. Ricks, FIASCO: THE AMERICAN MILITARY ADVENTURE IN IRAQ 426
(2007).

38   Id. at 233.


                                           14
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 15 of 44




         Camp Anaconda was located in the middle of the “Sunni Triangle,” the area

in the heart of the country that was later described as “the triangle of death,” 39

shown here:




         At Camp Anaconda, Lieutenant Allen found himself in the middle of the

storm. Camp Anaconda was also known as “Rocket City,” or “the most attacked base

in the country.” 40 Mortar attacks happened frequently, where incoming rounds were

heard only for a split-second before they would explode on the ground.

         Lieutenant Allen spent the first six months on daily patrols “outside the

wire.” His primary mission was to deliver parts and maintain radar equipment as a

reconnaissance officer throughout northern Iraq. Events occurred that he would



39   Packer, at 327.

40http://www.military.com/video/operations-and-strategy/iraqi-war/mortar-attack-
on-camp-anaconda/660489651001.


                                            15
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 16 of 44




later described to the VA as the cause of his sleepless nights: images of rocket

attacks, explosions, and death.

         After six months, Lieutenant Allen transferred to Camp Victory in Baghdad

to serve as the Division Liaison Officer for Task Force Liberty to Multi-National

Corps-Iraq. This job merited the review of his senior officers in his Officer

Evaluation Report (OER) during his time in Iraq.

         During the trial, the jury heard from Major Phillip Rumley, U.S. Army

National Guard (Retired), who traveled from Poughkeepsie, New York to Wichita to

testify as a witness. Major Rumley served with Lieutenant Allen in Iraq and was

his Rater on his OER. Regarding Lieutenant Allen, Major Rumley noted that

“[a]mong his notable accomplishments was his responsibility to brief Task Force

Liberty’s daily Battle Update Assessment to the Corps Commander and his ability

to effectively facilitate the flow of information and operational support across the

boundaries with US and Coalition Forces Divisions.” 41 After returning from Iraq,

Task Force Liberty reported the following about the “battle updates” of the kind

Lieutenant Allen participated in and assessed to the Corps Commander: 42




41   Def. Ex. 960-f at 18.

42 https://www.slideshare.net/rgoldenb/the-42nd-infantry-division-and-task-force-
liberty-in-iraq-2005
                                          16
           Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 17 of 44




           In the OER, Major Rumley called Lieutenant Allen “a consummate

professional with unlimited potential.” 43 His Senior Rater, Colonel Mario

Costagliola, said in the OER that, “[b]ecause 1LT Allen continually monitored

Division current operations and future operations he was able to give Corps a

detailed operating picture of TF Liberty.” 44

           But the Army’s reports only tell a small fraction of the story. Bullet points of

accomplishments and statements of conduct cannot substitute for the life experience




43   Def. Ex. 960-f at 18.

44   Id.
                                               17
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 18 of 44




of being on the ground in a war zone. The comforts of daily life in American do not

travel with American soldiers to the theater of combat. As described by Staff

Sergeant Parker Gyokeres about his living conditions at Tallil Air Base in southern

Iraq:

         I know a number of you have been curious about what it’s like
         over here, so we are going to take a small mental voyage. First
         off, we are going to prepare our living area. Go to your vacuum,
         open the canister, and pour it all over you, your bed, clothing, and
         your personal effects. Now roll in it until it’s in your eyes, nose,
         ears, hair, and . . . well, you get the picture. You know it’s just
         perfect when you slap your chest and cough from the dust cloud
         you kicked up. And, no, there is no escape, trust me. You just get
         used to it.

         O.K., pitch a tent in your driveway, and mark off an area inside
         it along one wall about six feet by eight (including your bed). Now
         pack everything you need to live for four months—without Wal-
         Mart—and move in. Tear down the three walls of your tent seen
         from the street and you have about as much privacy as I have. 45

         Lieutenant Allen served and performed exceptionally in Iraq. Like many

other Americans though, he returned from Iraq bearing unseen scars of his

experience. The time at war changed his course, from a productive, progressing

military officer, to the man who awaits sentencing before this Court.

IV.      Mr. Allen returned from Iraq a changed man, bearing the unseen
         scars of war.

         Following Iraq, Lieutenant Allen did not have to attend annual training or

drills with his ARNG unit in Kansas until September 2006. 46 He completed a




45   Soldiers’ Stories: Dispatches from Iraq, THE NEW YORKER (June 12, 2006).

46   Def. Ex. 960-f at 20.
                                             18
           Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 19 of 44




required “reintegration training” from the Army. 47 In August 2006, his Commander

and Senior Rater gave him the “Best Qualified” promotion potential – the highest

mark on an Army OER 48 – and wrote:




           But his military career soon fell apart. By the following year, in 2007,

Lieutenant Allen was “on profile” and unable to complete the Army Physical Fitness

Test. 49 He could not perform drills with his unit “due to medical conditions.” 50 He

was declared “AWOL,” or absent without leave. He “missed all drills from April

2007 to August 2007.” 51

           Mr. Allen was selected for promotion to Captain (O-3) in February 2006,

condition upon him receiving his bachelor’s degree. 52 He was extended to November

10, 2007, to complete his degree. 53 He never did, so he was not eligible for




47   Id.

48   Id.

49   Id. at 22.

50   Id.

51   Id.

52   Def. Ex. 960-h.

53   Id.
                                              19
           Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 20 of 44




promotion. Mr. Allen’s downward spiral in his military career culminated with the

ARNG separating Lieutenant Allen from military service on December 8, 2008. 54

           There is no OER in Lieutenant Allen’s service record after the reporting

period that ended in August 2007, so it is unknown why the ARNG waited until

December 2008 to separate him from service if he had been AWOL, as they claimed,

for more than a year. Although the basis for separation was “absence without leave

for 3 months,” 55 the characterization of discharge was Honorable. 56 Notably, the

separation occurred “without personal notice” to Mr. Allen, but the separation form

was mailed to his last known address. The form said, “Soldier not available for

signature.” 57

           At the time of his separation, Mr. Allen had over 21 years of service for

military pay, but 15 years and 7 days of credible service for retired pay. 58 Mr. Allen

fell several years short of the 20 years required to earn a full military retirement.

           In 2007 – the same time the ARNG declared Mr. Allen to be “AWOL” – Mr.

Allen walked into the outpatient clinic at the Robert J. Dole Veterans’ Affairs

Medical Center in Wichita for a mental health evaluation. He went to the VA

mental health clinic for depression and anxiety. The progress note from the Clinical



54   Def. Ex. 960-i at 7.

55   National Guard Regulation 635-100, ¶ 5.a(4).

56   Def. Ex. 960-i at 7.

57   Id.

58   Def. Ex. 960-j.
                                              20
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 21 of 44




Social Worker who did the evaluation on July 27, 2007 paints the picture of a man

struggling to cope with life after war. 59 The provider noted that Mr. Allen was very

depressed and “cannot seem to control the worry of his failing life”:




         The provider further noted that Mr. Allen said that since returning from Iraq

“his whole life is failing now, and he cannot seem to do anything to stop it.”




         Mr. Allen had significant, daily sleep disruptions:




         The provider noted that Mr. Allen was experiencing “excessive anxiety and

worry every day in which he finds it impossible to control the anxiety and worry.”

This worry “causes him to feel restless, keyed up, and on edge almost every minute

of every day.”




59   Def. Ex. 961-b at 3-4.
                                            21
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 22 of 44




         Mr. Allen was a patient of the VA, off and on, from 2006 until his arrest by

Liberal police in October 2016. His medical records with the VA show that the

mental health symptoms and distress that led him to the clinic in July 2007 were

never resolved. In one revealing intake interview at the VA’s Post-Traumatic Stress

Disorder clinic on November 26, 2007, Mr. Allen described to the provider what he

experienced in Iraq: 60




         In this evaluation at the VA, like many to follow, Mr. Allen complained of

sleep disturbances, mood problems, depression, and concentration and memory

problems. He stated the duration of his symptoms started “since return from Iraq a

year ago.” In 2007, he was diagnosed with recurrent major depressive disorder. 61

         In October 2010, the VA diagnosed Mr. Allen as suffering from post-

traumatic stress disorder (PTSD) due to the trauma exposure in Iraq. 62 The VA had




60   Def. Ex. 961-c at 2.

61   Def. Ex. 961-b at 9.

62   Def. Ex. 961-d at 4.


                                            22
           Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 23 of 44




previously denied a claim for PTSD in 2008. He did not begin to receive a 50%

disability for PTSD from the VA until February 2014. 63

           When he joined the Marines in 1985, Mr. Allen reported he had no memory

issues. But after Iraq, Mr. Allen had persistent memory loss. He often complained

about it to the VA. During a visit to the VA on May 5, 2011, Lula Harris (then

Haubenstein) accompanied Mr. Allen to his appointment and corroborated his

symptoms. She told the VA provider: 64




           But in that same appointment with the VA, Mr. Allen also began to express a

bias towards Muslims. He told the provider that he was “disappointed in the US

and his military experience.” 65 He also claimed, “Muslim physicians at the VA had

attempted to give veterans copies of the Koran.” 66




63   Def. Ex. 961-a.

64   Def. Ex. 961-e at 3.

65   Id. at 5.

66   Id.
                                            23
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 24 of 44




         In the immediate aftermath of September 11, 2001, Mr. Allen was trusted to,

in the words of the award recommendation for the Army Commendation Medal:

“answer[ed] the call of the President and the Government to protect the property

and lives of the citizens of the State of Kansas.” While in Iraq, he was trusted to

brief the Corps Commander on the “battle update assessment” and facilitate

information flow between US and coalition forces. After Iraq, he spiraled downward

with little sense of himself.

V.       Trauma and moral injuries suffered in Iraq contributed to the
         bravado of Mr. Allen’s statements recorded by a paid FBI informant
         and his conspiratorial conduct.

         Mr. Allen underwent a psychological evaluation by Dr. Ernest Boswell, Ph.D.,

for this case. The first evaluation occurred in March 2017; 67 the second occurred in

May 2018, after the trial. 68

         A.    Mr. Allen’s recitation to Dr. Boswell in 2017 of the traumatic
               experiences from Iraq corroborate what he told the VA in 2007.

         Mr. Allen now suffers from memory problems. However, during his

evaluation at Sedgwick County Jail on May 15, 2017, Mr. Allen recounted to Dr.

Boswell his military history that aligned with his military service records and his

initial mental health evaluations at the VA that occurred ten years prior in 2007.

         For example, his description to Dr. Boswell what he experienced in Iraq was

the same as what he told the VA: vehicle explosions, rocket attacks, and seeing



67   See Def. Ex. 962-a (Dr. Boswell’s Psychological Report of May 15, 2017).

68   See Def. Ex. 962-b (Dr. Boswell’s Addendum Report of August 27, 2018).


                                            24
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 25 of 44




what appeared to be a human face in a bucket of water after an explosion. 69 But he

also revealed details where he saw Iraqi children injured and killed after an IED

explosion. At that point in the evaluation, Dr. Boswell observed that Mr. Allen

“became tearful and stopped the interview for a brief period of time.” Dr. Boswell

found “the expressed affect was spontaneous, fluid and authentic.” 70

         B.     Dr. Boswell concurred with the VA that Mr. Allen suffers from
                post-traumatic stress disorder (PTSD).

         Dr. Boswell diagnosed Mr. Allen as suffering from PTSD. He made this

diagnosis after his first evaluation in 2017, 71 and again in 2018. 72 We wanted to

confirm this diagnosis, since the VA did not approve disability compensation to Mr.

Allen until 2014. 73 As Dr. Boswell also explained, the delay in this diagnosis by the

VA may be explained because the criterion for this diagnosis changed in 2013. 74




69   Compare Def. Ex. 961-c at 2 and Def. Ex. 962-a at 7-8.

70   Def. Ex. 962-a at 8.

71   Def. Ex. 962-a at 19-20.

72   Def. Ex. 962-b at 4.

73The government noted in a letter responding to defendant’s PSR objections that
“the documentation is far from clear about whether the defendant is presently
suffering from PTSD,” inferring that Mr. Allen may have been cured of this disorder
after the VA granted the disability in 2014.

74Def. Ex. 962-a at 20. This issue was also explained in the PSR at ¶ 106. Also, the
government noted in a letter responding to defendant’s PSR objections that Mr.
Allen “denied the intense fear/horror/helplessness, which are typically required for a
PTSD diagnosis.” The government’s statement is incorrect. This is the criterion that
Dr. Boswell explained was deleted in 2013.


                                           25
           Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 26 of 44




           More important here, Dr. Boswell explained the impact of PTSD on this case.

He found that, “[o]ver time, the symptoms of PTSD gradually, but steadily eroded

his ability to function. As his limited coping failed, he became more withdrawn and

hostile. … In an effort to protect himself, Mr. Allen projected an image of

invincibility to those around him.” 75

           Here, the jury heard hundreds of clips of recorded conversations between Mr.

Allen and the co-defendants, recorded by a paid FBI informant. The image and

profile described by Dr. Boswell is completely consistent with the bravado Mr. Allen

exuded in these recordings. Notably, Dr. Boswell never listened to a single audio

recording from the evidence so he was unaware of the content of the Mr. Allen’s

statements to the FBI paid informant when he conducted his evaluation.

           C.     From combat, Mr. Allen suffers from “moral injury” that he
                  dealt with by denial and projection onto others.

           Dr. Boswell defined “moral injury” as “a psychological construct to explain

how exposure to trauma can alter the moral compass of an individual.” 76 He

explains how one prominent psychologist argues that the trauma from moral injury

“can change the underlying character of the individual.” 77 This insight is

particularly accurate to Mr. Allen.




75   Id. at 24.

76   Id. at 25.

77   Id.


                                              26
           Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 27 of 44




           As demonstrated by the military history and records, Mr. Allen’s military

career and personal life changed when he returned from Iraq. He was not the same

officer and person as he was before he deployed. Dr. Boswell explained, “Mr. Allen

has attempted to deal with his PTSD and moral injury via denial and projection. He

denies that he was impacted by combat trauma and projects his own negative

feelings and views on others.” 78

           McKay Selph was Mr. Allen’s former employer at Alder security systems

where Mr. Allen worked after he moved to Liberal. He worked for Alder until 2016.

Mr. Selph would frequently travel with Mr. Allen and be on the road selling alarm

systems. Mr. Selph describes how, “probably 2 dozen times where we would be

sleeping in the same room and he would be yelling and cussing at enemies in his

sleep. … I also remember a handful of times that he would be weeping and crying

and wake himself up from that as well. I know that he saw things that have affected

his mind.” 79

           Again, this helps explain why Mr. Allen felt an urgency to defend himself

against persons he deemed as a threat, however misguided his subjective beliefs

may have been. Mr. Allen was in denial about the depths of his own disorder and

instead blamed his negative feelings on a class of persons, Muslims and refugees,

who he viewed as outsiders and threats to his community.




78   Id.

79   Def. Ex. 967-c.
                                             27
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 28 of 44




         D.     Mr. Allen carried home from war that Muslims were the
                “enemy” and this misguided belief was exacerbated by his
                news consumption.

         The culmination of PTSD and combat-induced moral injury have a direct

correlation to the crimes. The most salient findings of Dr. Boswell’s report are that

“the combination of underlying paranoia and military service in Iraq interacted to

form the basis of obsessive preoccupation with individuals of middle eastern descent

and those of Muslim faith.” 80 Dr. Boswell also concluded:




         This explains, in part, why in 2016 Mr. Allen was so paranoid about the

threat he perceived Muslims in western Kansas posed to him and the United

States. In Iraq, Muslims were the enemy, who used improvised explosive devices to

kill Americans, civilians, and children. After he returned from combat, he projected

his view of the enemy onto all persons of the Muslim faith.

         After he returned home from the war, his negative and hostile view of

Muslims was magnified by his consumption of the news. In other words, he

reinforced his view of Muslims as the enemy by the news he watched or read on




80   Def. Ex. 962-a at 26.
                                           28
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 29 of 44




social media. This was greatly exacerbated in 2016 due to the political climate and

his unwitting exposure to a social media propaganda operation by Russians. We ask

the Court also consider a lesser sentence to account because Mr. Allen’s “distorted

beliefs and views” were formed due to psychological injuries he suffered while

serving his country at war.

         E.       Mr. Allen needs mental health treatment.

         Dr. Boswell opined, “incarceration alone will not effectively bring about

positive mental health changes in Mr. Allen.” 81 In both reports, Dr. Boswell

described treatment recommendations that included individual counseling, group

therapy, cognitive behavioral therapy, and medication.

         The Bureau of Prisons is not capable of providing Mr. Allen the treatment he

needs to cope with the psychological injuries he suffered during his time at war. 82

And the Court may consider to the extent to which Mr. Allen’s combat-induced

PTSD and moral injury led him to paranoia and distorted beliefs of a perceived

threat posed by Muslims that led him to commit these crimes. 83 The experience and

the punishment he will receive will also have a significant impact on Mr. Allen.


81   Id. at 27.
82Office of the Inspector General, U.S. Department of Justice, Review of the Federal
Bureau of Prisons’ Use of Restrictive Housing for Inmates with Mental Illness at ii
(July 2017) (“Mental health staff do not always document inmates’ mental
disorders, leaving the BOP unable to accurately determine the number of inmates
with mental illness and ensure that it is providing appropriate care to them.”).

83DeRusse, 859 F.3d at 1238 (“While the court was indeed concerned that
Defendant would continue to receive the mental health treatment he required, the
court's primary consideration was the extent to which Defendant's mental illnesses
led to the delusional thinking that caused him to commit such an out-of-character
                                            29
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 30 of 44




         In imposing a sentence, the Court must also consider the need for the

sentence imposed to provide Mr. Allen with needed “medical care, or other

correctional treatment in the most effective manner.” 84 We will ask the Court to

consider treatment opportunities outside of prison as part of a condition of

supervised release to ensure Mr. Allen is given the best chance to rejoin the

community in a healthy and productive manner.

VI.      Mr. Allen’s misguided patriotism was inflamed by the rhetoric of the
         2016 political climate and the influence of the Russian information
         warfare campaign against the American people.

         A.     Mr. Allen’s individual characteristics made him vulnerable to
                being incensed by Russian propaganda.

         Dr. Boswell’s evaluation concluded that Mr. Allen’s “distorted beliefs” about

Muslims were borne from his experience in Iraq and that they were exacerbated by

his news consumption. 85 Prior to 2016, Mr. Allen already had a paranoiac sense of

the threat that he believed Muslims posed to the country, and western Kansas. Mr.

Allen’s perceived himself as a patriot who needed to protect his community.

         The conspiracies took place during a time of a charged political climate in the

United States leading to the 2016 Presidential election. This climate intensified Mr.

Allen’s beliefs and opinions. His views were also heavily influenced by his social

media consumption, Facebook in particular.



crime. … We see no error, much less clear error, in the district court's evaluation of
the role Defendant's mental illness played in the offense… .”).
84   18 U.S.C. § 3553(a)(2)(D).

85   Def. Ex. 962-a at 26.
                                            30
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 31 of 44




         Since the jury reached a verdict, we have learned more about what was also

happening on Facebook in 2016 – Russian operatives waged a cyber, information

warfare campaign that specifically targeted Americans who were individually

vulnerable to incitement on political themes and issues of consequence to this case.

After the jury reached its verdict, the Kansas City Star specifically reported that

Russian Facebook propaganda may have inspired Mr. Allen in these crimes, 86 and

other media outlets reported how Russians fake Facebook campaign lured real

Americans to take action. 87 We have definitive proof that the Russians’ false

propaganda invaded Mr. Allen’s Facebook account.

         Also, in May 2018, the Center for the Study of Hate & Extremism at

California State University, San Bernardino, published an academic study 88 that

looked at the rise of hate crimes in the United States in the last few years. It

described how “Russian operatives were engaged in a massive plot to divide people

across intergroup and political lines via social media.” 89

         The California State University study reviewed crime statistics, and

considered the Russian operatives’ conduct as a factor in the rise of hate crimes. It


86Judy Thomas, Russian Facebook posts may have inspired militia in Kansas
bombing plot, expert says, KANSAS CITY STAR (June 10, 2018).

87Kate Conger and Charlie Savage, How Fake Influence Campaigns on Facebook
Lured Real People, NY TIMES (Aug. 2, 2018).
88Def. Ex. 964. Report to the Nation: Hate Crimes Rise in U.S. Cities and Counties
in Time of Division & Foreign Interference, Center for the Study of Hate &
Extremism, California State University, San Bernardino (May 2018).

89   Id. at 3.


                                           31
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 32 of 44




stated that, “[w]hile we cannot determine what direct quantitative impact, if any,

these had, it is noteworthy that hate crimes not only generally rose, but also showed

spikes against various groups referenced in these ads during certain periods of

increased Russian Facebook ad purchases.” 90 These “various groups” were the same

groups targeted in the conspiracies, and the civil rights conspiracy (Count 2) in

particular.

         B.       Russian propaganda was found on Mr. Allen’s Facebook
                  account.

         We know for certain that the three defendants were exposed to, “liked,” and

shared on Facebook ads and information disseminated by the Russians in 2016. We

also know that Facebook was an instrumental communication tool used by the

Kansas Security Forces militia.

         On February 16, 2018, U.S. Department of Justice Special Counsel Robert S.

Mueller, III, filed a grand jury indictment in the U.S. District Court for the District

of Columbia charging thirteen Russian nationals and three Russian companies with

several crimes, including a conspiracy to defraud the United States. 91 The

indictment describes in detail how Russian operatives posed as U.S. persons,

created false U.S. personas, and operated social media pages and groups that were




90   Id. at 16.

91Def. Ex. 963 (United States v. Internet Research Agency LLC, et. al., No. 18-cr-
00032-DLF (“IRA indictment”) (Doc. 1) (Dist. D.C. filed Feb. 16, 2018)).


                                           32
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 33 of 44




designed to attract U.S. audiences. 92 Their goal was to “sow political discord in the

U.S. political system.” 93

         Besides the criminal case filed by the Department of Justice, the U.S.

Congress also conducted an extensive investigation about the Russian operatives’

activities. On May 10, 2018, the U.S. House of Representatives, Permanent Select

Committee on Intelligence released 94 to the public thousands of Facebook

advertisements created and purchased by the Russian operatives. 95 These

advertisements presented messages, themes, and relevant events.

         For example, on October 19, 2015, or less than two weeks after the FBI

officially made Dan Day a Confidential Human Source to infiltrate militia groups in

western Kansas, and four months before he met any of the defendants, the Russians

created an anti-Hillary Clinton, pro-Second Amendment advertisement with its




92   Id. at ¶ 4.

93   Id. at ¶ 6.

94Press Release, Rep. Adam Schiff (D-CA), Schiff Statement of Release of Facebook
Advertisements (May 10, 2018), available at https://democrats-
intelligence.house.gov/news/documentsingle.aspx?DocumentID=379 (last visited
Oct. 25, 2018).

95These ads can be viewed and downloaded at the following web address: Exploring
Russia’s Effort to Sow Discord Online: The Internet Research Agency and
Advertisements, available at https://democrats-intelligence.house.gov/social-media-
content/ (last visited Oct. 25, 2018).


                                           33
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 34 of 44




Facebook group “Being Patriotic.” 96 This advertisement was published on the

Facebook “News Feed” for U.S. desktop computers and mobile devices. 97

         As another example, on June 6, 2016, or eight days before the government

alleged the conspiracy began with the meeting at Brody Benson’s farm, 98 the

Russian operatives created an anti-Muslim advertisement 99 from its Facebook

account “Stop A.I” 100 which was published on “News Feed” on U.S. desktop and

mobile devices. Later that same month, on June 22, 2016, the Russian operatives

used their Facebook group “Secured Borders” 101 to publish this advertisement on

Facebook “News Feed” of U.S. desktop and mobile devices that presents an anti-

immigrant message: 102




96   Def. Ex. 963 at ¶ 54.

97Def. Ex. 965-a. The House of Representatives, Permanent Select Committee on
Intelligence release categorized the ads by quarter and month. This particular add
can be found in the 2015, Quarter 4 link on the website, supra, note 94. It was
marked as P(1)0002410 and P(1)0002411.

98On April 9, 2018, the Court granted the government’s motion (D.E. 360) to amend
the beginning date of the conspiracies from “approximately February 2016” to June
14, 2016. See also D.E. 89.

99   Def. Ex. 965-b.

100   Def. Ex. 963 at ¶ 47.a.

101   Def. Ex. 963 at ¶¶ 34, 43.b.

102   Def. Ex. 965-c.


                                          34
      Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 35 of 44




      Facebook has also acknowledged the Russian operatives used its website to

engage in covert operations. On September 6, 2017, Facebook posted the results of

its internal review into the activities of the Russian operatives. It concluded that

between June of 2015 and May 2017, a time-period that includes the entire

conspiracies, roughly 3,000 advertisements, connected to about 470 inauthentic

accounts and pages, had been purchased in violation of Facebook policies. 103

      Again, many themes in the messaging, advertisements, and posts created

and published by the Russian operatives were central to the underlying



103Alex Stamos, Chief Security Officer, An Update on Information Operations on
Facebook (Sept. 6, 2017), available at
https://newsroom.fb.com/news/2017/09/information-operations-update/ (last visited
August 4, 2018).


                                          35
      Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 36 of 44




motivations, speech, and state of mind of the defendants. Mr. Allen, Stein, and

Wright unwittingly and unknowingly fell prey to the Russians’ covert operation.

      The government served two rounds of search warrants on Facebook to

produce the content of the defendants’ Facebook profiles and accounts. 104 The

information returned by Facebook does not show what advertisements or News

Feed stories were displayed or visible to the defendants or what advertisements or

News Feed stories the defendants viewed, or read while logged into their Facebook

accounts. Instead, we can see what the user did to interact with Facebook (share,

like, post, etc.) and other users' direct interactions with the defendants (tagging

them in posts, sharing their posts, posting on the defendants' timelines, etc.). But

we cannot see all of the content that appeared through the account when the user

logged on to Facebook.

      The three defendants were Facebook “friends” with each other, and with the

paid FBI informant, Mr. Day. On various occasions, all three defendants’ Facebook

accounts shared, liked, or posted content from groups determined by Special

Counsel Mueller or the U.S. Congress as having been created by Russian

operatives. Their accounts also show activity from other groups or sites that were

known to share content from the Russian defendants, such as: America’s Freedom




  D.E. 209-1, search warrant issued on November 22, 2016. The second search
104

warrant (D.E. 218-1) was issued on January 17, 2018, after the defense motion to
suppress exposed the legal defects of the first warrant application.

                                          36
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 37 of 44




Fighters; Nation in Distress; The Voice of the People; Dean James III%; Cold Dead

Hands; and Mad World News. 105

         Some examples:

            •   On February 16, 2016, Mr. Stein shared a photo 106 from the “Heart of
                Texas” 107 Facebook group;

            •   On March 15, 2016, Mr. Allen “liked” America’s Freedom Fighters; 108

            •   On October 5, 2016, Mr. Wright shared a photo “meme” on Facebook
                that was created by Facebook group “Being Patriotic.” 109:




105See, e.g., Natalie Martinez, Media Matters for America, Racist Russian
propaganda is still going viral on conservative Facebook pages (Apr. 19, 2018),
available at https://www.mediamatters.org/blog/2018/04/19/racist-russian-
propaganda-still-going-viral-conservative-facebook-pages/220001 (last visited Oct.
25, 2018).

106   The Facebook account shows the following:




107Def. Ex. 963 at ¶ 34. The “Heart of Texas” was also identified by the House
Permanent Select Committee on Intelligence as created by the Russian operatives
surreptitiously and as if they were U.S. persons.

108   The Facebook account shows the following:




  Def. Ex. 963 at ¶ 54. The “Being Patriotic” group was also identified by the
109

House Permanent Select Committee on Intelligence as having been created by the
Russian operatives surreptitiously and as if they were U.S. persons.


                                           37
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 38 of 44




              •   On October 9, 2016, Mr. Stein “liked” 110 the Facebook group “United
                  Muslims of America.” 111

         C.       The unusual confluence of facts and circumstances created a
                  perfect storm of events that led to this conviction but will
                  never repeat.

         “It has been uniform and constant in the federal judicial tradition for the

sentencing judge to consider every convicted person as an individual and every case

as a unique study in the human failings that sometimes mitigate, sometimes




110   The Facebook account shows the following:




111Def. Ex. 963 at ¶¶ 34, 53. The “United Muslims of America” was a group the
House Permanent Select Committee on Intelligence identified as having been
created by the Russian operatives surreptitiously and as if they were U.S. persons.


                                              38
       Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 39 of 44




magnify, the crime and the punishment to ensue.” 112 That explains why prior to

determining the appropriate sentence, the Court must consider “the nature and

circumstances of the offense and the unique history and characteristics of the

defendant.” 113

      These facts present the Court with both unique circumstances of the offense

and unique characteristics of Mr. Allen. He returned from Iraq and struggled to

cope with the PTSD he suffers from after being at war. He carried distorted views

from Iraq that Muslims were the enemy. As a distinguished military veteran, he

had a misguided sense of patriotism that it was his duty to protect the community

from what he perceived to be a threat.

      These feelings and views spring from the underlying PTSD. It made him

susceptible to the influence of the news and information on social media that he

consumed. He was particularly vulnerable to the social media onslaught by Russian

operatives that included in 2016 themes and messages that stoked the flames on

issues related to this case. These crimes occurred during a time of high political

intensity in 2016. In short, it was a perfect storm of facts and circumstances.




112Koon v. United States, 518 U.S. 81, 113 (1996); see also United States v. Huckins,
529 F.3d 1312, 1319 (10th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38
(2007)).
11318 U.S.C. § 3553(a)(1); see also Gall, 552 U.S. at 49–50 (“after giving both
parties an opportunity to argue for whatever sentence they deem appropriate, the
district judge should then consider all of the § 3553(a). … He must make an
individualized assessment based on the facts presented.”).

                                          39
          Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 40 of 44




         Mr. Allen now knows of the confluence of the events that led to his conviction.

This perfect storm is so unusual, it will not repeated. We ask the Court to consider

it as a basis for a lesser sentence for Mr. Allen.

VII.     Mr. Allen is a low risk to reoffend upon release due to his age and
         lack of criminal history.

         Mr. Allen is 51 years old. With a sentence of 10 years, he will be nearing 60

by the time he is released to supervision. He has no prior felony convictions. He

should be in criminal history category I rather than the inflated CHC VI based on

the terrorism enhancement.

         In December 2017, the U.S. Sentencing Commission published a study that

looked at the effects of aging on recidivism. 114 It concluded that age and criminal

history make a significant difference about the risk a person poses to reoffend when

released from prison. 115

         The study looked at the cases of 25,431 offenders. 116 It concluded that, “older

offenders were substantially less likely than younger offenders to recidivate

following release.” 117 For offenders in criminal history category I, like Mr. Allen,

“the rearrest rate ranged from 53.0 percent for offenders younger than 30 at the



114U.S. Sentencing Commission, The Effects of Aging on Recidivism Among Federal
Offenders (Dec. 2017) available at https://www.ussc.gov/research/research-
reports/effects-aging-recidivism-among-federal-offenders (last visited Oct. 26, 2018).

115   Id. at 3.

116   Id. at 2.

117   Id. at 3.


                                             40
            Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 41 of 44




time of release to 11.3 percent for offenders age 60 or older. 118 If the Court gives the

sentence we recommend, Mr. Allen will be nearing the age of 60 upon release.

            Finally, for older persons who do reoffend upon release, the severity of their

crimes are less serious. The study found that older offenders who recidivate do so

less frequency and “had less serious recidivism offenses on average.” 119

VIII. Supervised Release

            We ask the Court to consider a ten-year term of supervised release. 120 The

Court must consider the needs for medical care when it determines a sentence. 121

Dr. Boswell recommends that Mr. Allen be provided a structured treatment plan for

PTSD. Imposing a mental health treatment condition as a condition of supervised

release is appropriate here.

            BOP offers no “relevant training or rehabilitation programs” for terrorism

related crimes. 122 For these offenses, there is a risk of further “radicalization” while

in prison. 123 Outside of prison, Mr. Allen has rehabilitative potential and can

succeed on supervised release.


118   Id.

119   Id. at 30.

  Mr. Allen is eligible for a supervised release term for life. 18 U.S.C. 3583(j);
120

USSG § 5D1.2(b)(1).

121   18 U.S.C. § 3553(a)(2)(D).

  United States v. Jumaev, No. 12-CR-00033-JLK, 2018 WL 3490886, at *43 (D.
122

Colo. July 18, 2018).
123Id. at *41 (“Prison systems throughout the world have been and continue to be
breeding grounds for radicalism, recruiting grounds for extremist movements, and
                                               41
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 42 of 44




         First, the records from Sedgwick County jail show that he has had no

disciplinary infractions since he was booked into that facility on October 17, 2016. 124

Mr. Allen also has family support. At the sentencing hearing, the Court will hear

from Mr. Allen’s twin brother, Kevin, who will describe his relationship with his

brother and his willingness to support him upon his release. 125 Kevin Allen’s wife,

Ruth, also offers her support. 126 Mr. Allen has one daughter, Brittny, 127 who will be

“eternally broken” if Mr. Allen is sentenced to life in prison. 128

         The Court can have confidence that when Mr. Allen reenters the community,

he will do so with both the judicial supervision and resources to succeed. 129 Mr.

Allen would be a sexagenarian for the majority of the time on supervision. He can

comply with conditions, as he has demonstrated by his graduation from Marine




facilities for the planning and training of radical activities.”) (internal citations
omitted).
124We received the records by subpoena on August 13, 2018. We do not offer them
as an exhibit to prove a negative, but instead represent that our review of the
records show no disciplinary infractions.

125   Def. Exs. 968-d, 968-e.

126   Def. Ex. 967-b.

127   Def. Exs. 968-a – 968-c.

128   Def. Ex. 967-a.
129
   Johnson v. United States, 529 U.S. 694, 708–09 (2000) (“The congressional policy
in providing for a term of supervised release after incarceration is to improve the
odds of a successful transition from the prison to liberty.”).


                                            42
         Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 43 of 44




Corps recruit training and ARNG’s Officer Candidate School. He can succeed on

supervision and being a positive and productive member of his community.

IX.      Conclusion

         The Court must determine the sentence that is “sufficient, but not greater

than necessary” to accomplish the purposes of sentencing set forth by Congress. 130

Mr. Allen presents a compelling case for a lesser sentence. We ask this Court to

impose a sentence of 10 years imprisonment 131 for both counts of conviction, to be

served concurrently, and for 10 years of supervised release.

                                         Respectfully submitted,

                                         s/ Melody Brannon
                                         MELODY BRANNON, #17612
                                         Federal Public Defender for the
                                         District of Kansas
                                         117 SW 6th Avenue, Suite 200
                                         Topeka, Kansas 66603-3840
                                         Phone: 785-232-9828
                                         Fax: 785-232-9886
                                         Email: melody_brannon@fd.org

                                         s/ Rich Federico
                                         RICH FEDERICO, #22111
                                         Assistant Federal Public Defender
                                         Federal Public Defender
                                         117 SW 6th Avenue, Suite 200
                                         Topeka, Kansas 66603-3840
                                         Phone: 785-232-9828
                                         Fax: 785-232-9886
                                         Email:rich_federico@fd.org



130   18 U.S.C. §3553(a).

  This sentence will be afforded the presumption of reasonableness if the Court
131

arrives at the sentencing range and guideline calculations we argue are
appropriate. See Rita v. United States, 551 U.S. 338, 347 (2007).
                                           43
       Case 6:16-cr-10141-EFM Document 447 Filed 10/29/18 Page 44 of 44




                           CERTIFICATE OF SERVICE

    I certify that on October 29, 2018, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of this
electronic filing to all interested parties.


                                         s/ Melody Brannon
                                         MELODY BRANNON, #17612

                                         s/ Rich Federico
                                         RICH FEDERICO, #22111




                                           44
